Case: 19-12171    Date Filed: 09/16/2020   Page: 1 of 7



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12171
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:17-cr-00623-VMC-CPT-1



UNITED STATES OF AMERICA,

                                                              Plaintiff–Appellee,

                                  versus

HARVEY LEE BASS,
a.k.a. Gold,

                                                         Defendant–Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 16, 2020)

Before JORDAN, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 19-12171        Date Filed: 09/16/2020   Page: 2 of 7



      Harvey Lee Bass appeals his conviction for conspiracy to possess with intent

to distribute cocaine, oxycodone, and marijuana, as well as the accompanying

forfeiture order. Bass argues that the district court plainly erred in accepting his

guilty plea because the magistrate judge’s cursory explanation of the forfeiture

provisions of the plea agreement, the magistrate judge’s failure to inquire into

whether the government was seeking forfeiture, and the plea agreement’s omission

of any specific forfeitable property rendered his plea with respect to that provision

unknowing and involuntary. He also argues that the district court plainly erred in

entering the amended final forfeiture order for $240,000 because the government

failed to support its proposed forfeiture amount with competent evidence at

sentencing.

      Bass did not object before the district court to the voluntariness of his plea.

Additionally, Bass’s plea agreement contained an appeal waiver, largely barring

appeal of his sentence. We conclude that the district court did not plainly err in

accepting Bass’s guilty plea with respect to the forfeiture clause. We further

conclude that Bass’s appeal waiver is valid; therefore, his challenge to the district

court’s forfeiture order is barred. We affirm.

                                I.       BACKGROUND

      Bass was charged with one count of conspiracy to possess with intent to

distribute cocaine, oxycodone, and marijuana, in violation of 21 U.S.C. §§ 846,


                                             2
                   Case: 19-12171        Date Filed: 09/16/2020       Page: 3 of 7



841(b)(1)(B), and 841(b)(1)(C) (Count One), and one count of possession with

intent to distribute and distribution of fentanyl that resulted in the death of a third

party, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (Count Two). Bass

pled guilty to Count One in exchange for the government’s promise to move to

dismiss Count Two at sentencing. Bass’s plea agreement contained a voluntary

forfeiture clause. It also contained an appeal waiver by which Bass “expressly

waive[d] the right to appeal [his] sentence on any ground” save four: (1) the

sentence exceeded the applicable guidelines range as determined by the court,

(2) the sentence exceeded the statutory maximum penalty, (3) the sentence violated

the Eighth Amendment, or (4) the government appealed the sentence. Doc. 52 at

16–17.1

       During the plea colloquy, the magistrate judge confirmed that Bass was of

sound mind, understood the nature of the charges against him, had not been

coerced into pleading guilty, and understood the rights he was giving up by

pleading guilty. 2 The magistrate judge also ensured that Bass had read the plea

agreement and discussed it with his attorney before the hearing. The magistrate

judge then reviewed the plea agreement with Bass, including both the forfeiture

clause and the appeal waiver. The magistrate judge noted that the forfeiture clause


       1
           “Doc.” numbers refer to the district court’s docket entries.
       2
         Bass waived his right to plead guilty before the district court and instead a magistrate
judge took his plea.
                                                   3
               Case: 19-12171     Date Filed: 09/16/2020    Page: 4 of 7



“states that you agree to forfeit to the government immediately and voluntarily any

and all assets and property or portions thereof which are subject to forfeiture under

the law,” Doc. 116 at 12, and then reviewed several other provisions of the plea

agreement. When the magistrate judge asked Bass if he understood those

provisions, Bass confirmed that he did.

        In discussing the appeal waiver, the magistrate judge informed Bass that he

was “largely waiving [his] right to appeal” his sentence and outlined the four

events that would allow appellate review. Id. at 19. The magistrate judge asked if

Bass understood that he was “giving up [his] right to appeal [his] sentence unless

one of [those] four events [occurred].” Id. Bass responded that he did. Based on

Bass’s responses during the colloquy, the magistrate judge recommended that the

plea be accepted; the district court later accepted the plea.

      After Bass’s plea was entered, but before his sentencing hearing, the

government moved for a forfeiture order in the amount of $285,000 pursuant to

Federal Rule of Criminal Procedure 32.2(b)(2). The district court entered an order

for that amount. At Bass’s sentencing hearing, the government moved to amend

the forfeiture order down to $240,000. Bass did not object to the adjustment, and

the district court verbally amended the order.

      This is Bass’s appeal.




                                           4
               Case: 19-12171      Date Filed: 09/16/2020     Page: 5 of 7



                                   II.    DISCUSSION

      On appeal, Bass argues that his plea was not knowing, voluntary, and

intelligent. He also contests the validity of the district court’s forfeiture order. We

address each argument in turn.

                                                A.

      Bass first argues that his plea was not knowing, voluntary, and intelligent

because the magistrate judge did not sufficiently review the forfeiture clause

during the plea colloquy, ask the government if it was seeking forfeiture in the

case, or identify any specific forfeitable property. Because Bass did not object

before district court to the voluntariness of his plea, we review this claim for plain

error. See United States v. Monroe, 353 F.3d 1346, 1349 (11th Cir. 2003). Under

the plain error standard of review, Bass must show that: (1) an error occurred,

(2) the error was plain, (3) it affected his substantial rights, and (4) it seriously

affected the fairness of the judicial proceeding. See id. at 1349–50. “A plain error

is an error that is obvious and clear under current law.” United States v. Gandy,

710 F.3d 1234, 1240 (11th Cir. 2013).

      Federal Rule of Criminal Procedure 11(b) lists the items a court must

address before accepting a defendant’s guilty plea, including “any applicable

forfeiture.” Fed. R. Crim. P. 11(b)(1)(J); see also United States v. Moriarty,

429 F.3d 1012, 1019 (11th Cir. 2005) (explaining that the district court “is required


                                            5
                Case: 19-12171       Date Filed: 09/16/2020      Page: 6 of 7



to inform the defendant” of the “rights and other relevant matters” listed in Rule

11(b)(1) to ensure he “understands the consequences of his plea”). The magistrate

judge discussed the plea agreement’s forfeiture paragraph with Bass and confirmed

that Bass understood. Bass provides no controlling authority that requires a more

detailed discussion of the forfeiture provision to meet the requirements of Rule 11,

and we are aware of none. In the absence of any such authority, there can be no

plain error. Thus, Bass has failed to show that the district court plainly erred in

accepting his guilty plea as knowingly, voluntarily, and intelligently made.

                                                   B.

       Second, Bass argues that the district court erred in ordering forfeiture in the

amount of $240,000 because the plea agreement identified no factual basis for the

forfeiture and the government failed to support the amount with competent

evidence. In response, the government argues that this claim is barred by the

appeal waiver in Bass’s plea agreement.3

       “We review the validity of a sentence appeal waiver de novo.” United

States v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). We will enforce a

sentence appeal waiver if it is made knowingly and voluntarily. United States v.

Bushert, 997 F.2d 1343, 1350 (11th Cir. 1993). One way to establish that an


       3
          The government also argues that Bass waived this argument by inviting error when he
failed to object to the amended forfeiture amount during his sentencing hearing. We do not
address this argument because Bass’s claim is barred by the appeal waiver.
                                               6
               Case: 19-12171     Date Filed: 09/16/2020   Page: 7 of 7



appeal waiver was made knowingly and voluntarily is to show that “the district

court specifically questioned the defendant concerning the sentence appeal waiver

during the Rule 11 colloquy.” Id. at 1351. Based on the transcript of the plea

colloquy between Bass and the magistrate judge, we conclude that Bass knowingly

and voluntarily waived his right to appeal his sentence. The magistrate judge

questioned Bass on the contents of the appeal waiver and confirmed that Bass

understood its implications.

      Criminal forfeiture is a part of a defendant’s sentence. Libretti v. United

States, 516 U.S. 29, 39 (1995). The district court’s forfeiture order is therefore

covered by Bass’s sentence appeal waiver. Because a challenge to the forfeiture

order’s factual basis does not fall under one of the four exceptions in the waiver,

this argument is barred.

                                III.   CONCLUSION

      For these reasons, we affirm Bass’s conviction and the district court’s

forfeiture order.

   AFFIRMED.




                                          7